Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 08-2131

                             UNITED STATES,

                                Appellee,

                                     v.

                      MOISÉS CANDELARIA-SILVA,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté,         U.S. District Judge]


                                  Before

                    Torruella, Selya and Boudin,
                          Circuit Judges.



     Moisés Candelaria-Silva on brief pro se.
     Thomas F. Klumper, Assistant U.S. Attorney, Nelson Pérez-Sosa,
Assistant U.S. Attorney, and Rosa Emilia Rodríguez-Vélez, United
States Attorney, on brief for appellee.



                           December 23, 2009
            Per Curiam.          After a thorough review of the parties'

submissions and of the record in this case, including the original

trial    record,     we    vacate   the     district   court's     order   denying

defendant    Moises       Candelaria-Silva's       motion    for    reduction    of

sentence and remand for further proceedings.

            The district court denied Candelaria's motion on the

ground    that    "[a]ny    of   the   other    narcotics    [involved     in   this

offense] standing alone substantiate the Offense Level of 42 for

which defendant was sentenced."             We have not been directed to any

record support for this factual conclusion.               The trial transcript

does not appear to contain sufficient evidence with regard to the

types and quantities of drugs involved in Candelaria's offense to

support    this     conclusion.        Likewise,    the     Pre-Sentence    Report

prepared in this matter does not provide any estimate of the types

or quantities of drugs involved in the offense.                While Candelaria

was part of a larger conspiracy that may have handled a sufficient

amount of powder cocaine, heroin, or some combination thereof to

support the highest base offense level of 38, Candelaria may only

be held responsible for those drugs he personally handled as well

as those that were reasonably foreseeable to him.                  See U.S.S.G. §

1B1.3(a)(1).      The district court's conclusions regarding the types

and quantities of drugs involved in the offense must be based on

something    more    than    "hunch    or   intuition."       United    States   v.

Marrero-Ortiz, 160 F.3d 768, 780 (1st Cir. 1998).                  Because we have

                                          -2-
not been directed to any record support for the court's factual

conclusion, we vacate the order denying relief and remand for

further proceedings.       The sentence imposed may or may not be

appropriate; but it cannot be sustained on the basis of a factual

conclusion that has no evident record support.

          The   district   court's   order   denying   appellant   Moises

Candelaria-Silva's motion for reduction of sentence is vacated, and

the matter is remanded.




                                 -3-